Case 8:19-cv-01273-SCB-PDB Document 23 Filed 08/31/20 Page 1 of 2 PageID 743




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION



VICTORIA LANGER, ON BEHALF OF
JEANNETTE MARIE LANGER,

              Plaintiff,

v.                                                         Case No. 8:19-cv-1273-T-24 PDB

COMMISSIONER OF SOCIAL
SECURITY,

            Defendant.
_____________________________/

                                          ORDER

       This cause comes before the Court for consideration of Plaintiff's complaint seeking

review of the decision of the Commissioner of the Social Security Administration. (Doc. No.

1). This complaint was considered by the United States Magistrate Judge, pursuant to a specific

order of referral. Magistrate Judge Barksdale has filed her report recommending that the

Commissioner's decision be reversed and remanded. (Doc. No. 22). All parties were furnished

copies of the Report and Recommendation and were afforded the opportunity to file objections

pursuant to 28 U.S.C. ' 636(b)(1). No such objections were filed. Upon consideration of the

Report and Recommendation, and upon this Court's independent examination of the file, it is

determined that the Report and Recommendation should be adopted.

       Accordingly, it is now ORDERED AND ADJUDGED that

              (1)     The Magistrate Judge's Report and Recommendation (Doc. No. 22) is

                      adopted and incorporated by reference in this Order of the Court;
Case 8:19-cv-01273-SCB-PDB Document 23 Filed 08/31/20 Page 2 of 2 PageID 744




              (2)    The decision of the Commissioner of the United States Social Security

                     Administration is REVERSED under sentence four of 42 U.S.C. §405(g).

              (3)    This case is remanded with directions to: (a) re-evaluate Jeanette’s

                     visual impairment and Dr. Myers’s observations and findings about

                     her visual impairment; (b) re-evaluate the job numbers as

                     necessary; and (c) take any other necessary action.

              (4)    The Clerk is directed to enter judgment in favor of Plaintiff under sentence

                     four of 42 U.S.C. §405(g) and to CLOSE the case.

       DONE AND ORDERED at Tampa, Florida, this 31st day of August, 2020.




Copies to:
The Honorable Patricia D. Barksdale
Counsel of Record




                                              2
